Pfeifer, J.,
dissenting. The Tax Commissioner contends that equipment used to affix labels on beer bottles doesn’t fit within the manufacturing or packaging exception. Apparently it’s not enough to tax the end-user. Now the Tax Commissioner wants to find every interstitial fissure within a manufacturing process that doesn’t exactly and precisely fit an exception and tax that too.
I believe that such a stance undermines the clear intent of the General Assembly. The General Assembly can, of course, enact another exception to cover can and bottle labeling machines. It shouldn’t have to. Such specific exceptions make the Tax Code unnecessarily complex. It wouldn’t have to if the Tax Commissioner didn’t interpret the code unreasonably.
Unfortunately, while Anheuser-Busch loses this case, the real burden of the Tax Commissioner’s policy falls on small businesses that lack the resources to challenge the Tax Code. The Tax Code and its application should be logical and consistent. Sadly, the Tax Commissioner’s stance on this and similar issues requires businesses to churn more paper, hire more lawyers, and waste more resources in a quixotic effort to comply with the Tax Commissioner’s ever so tortured code interpretation and enforcement. I dissent.